Title: To George Washington from Jonathan Dayton, 21 May 1782
From: Dayton, Jonathan
To: Washington, George


                        
                            Sir,
                            Elizabeth Town May 21st 1782
                        
                        Mr Skinner, whose immediate departure did not afford me an opportunity of writing upon the subject, has
                            without doubt reported to your Excellency the circumstance of the detention of Mr Lenox Depy Commissary of naval
                            prisoners, his vessel and the hands as prisoners, agreable to your Excellency’s orders communicated by a letter to Colonel
                            Dayton some time since. They will be continued at this place until I have the honor of receiving your Excellency’s further
                            directions.
                        The fleet of which I made mention to your Excellency in my last letter, sailed immediately, and another much
                            larger is now preparing and falling down consisting of all the square rigged vessels in New York harbour which are fit for
                            service. They are, I believe with certainty, intended for the removal of the army and stores from South Carolina &
                            Georgia and are to be convoyed by all the largest ships upon this station. A great number of men were impressed on
                            Saturday night and even in the day time which were supposed to be wanted for manning the transports that compose this
                            fleet. The militia of the city were ordered upon duty and relieved the regular troops on Sunday, who are preparing to be
                            reviewed by Sir Guy Carleton. This order has occasioned great confusion and discontent, the more so as it too plainly
                            indicates what they may be made to expect should their situation become more serious or more dangerous—The only reason
                            for this, (from what I can collect) is, that the army may be in a more collected state for reviewal, which I believe to be
                            a temporary matter only. I have the honor to subscribe myself with the greatest respect, Your Excellency’s very obedt hum.
                            sert
                        
                            Jona: Dayton

                        
                    